Exhibit 10.1

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

MASTER SPONSORED RESEARCH AGREEMENT

 

This Master Sponsored Research Agreement (this “Agreement”), effective as of the
date of the last signature below (“Effective Date”), is by and between Memorial
Sloan Kettering Cancer Center, a New York not-for-profit entity, with offices at
1275 York Avenue, New York, NY 10065 (“MSK”) and Y-mAbs Therapeutics, Inc., a
Delaware corporation with a principal office at 230 Park Avenue, Suite 3350, New
York, New York 10169 (“Sponsor”). MSK and Sponsor may be individually referred
to as a “Party”, and collectively as the “Parties”.

 

WHEREAS, Sponsor is clinical-state biotech company; and

 

WHEREAS, the Parties wish for MSK to undertake a program of research related
directly to the pretargeted radioimmunotherapy inventions which are the subject
of that License Agreement executed between MSK and Sponsor on April 15, 2020;
and

 

WHEREAS, the performance and support of such research is of mutual interest and
benefit to Sponsor and MSK and consistent with the academic, research, and
public service objectives of MSK as a nonprofit, tax-exempt institution.

 

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements,
and promises set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.RESEARCH.

 

1.1            Research Plan. MSK agrees to use reasonable efforts to undertake
a mutually agreed-upon program of Research (“Research”), an overview of which is
attached as Exhibit A. MSK shall perform the Research in full compliance with
all applicable laws, rules and regulations and good scientific practices. The
studies comprising Research will be fully set forth in individual project
agreements (each an “SOW”) to be attached to this Agreement as sequentially
numbered Exhibit As (e.g., Exhibit A-1, Exhibit A-2), each including a research
plan labeled as Appendix A and a study budget “Budget”) labeled as Appendix B.
Upon mutual execution by the Parties, each SOW shall form a part of this
Agreement. MSK and the Principal Investigator (as defined in Section 1.2) shall
not make any changes to the Research without the prior written consent of
Sponsor.

 

1.2            Principal Investigator. MSK’s principal investigator (the
“Principal Investigator”) for each study under the Research shall be as
indicated on the applicable SOW. If for any reason the Principal Investigator
becomes unavailable, or cannot conduct or complete the Research, MSK will
propose a successor whose appointment as Principal Investigator shall be subject
to the approval of Sponsor. If the Parties are unable to agree upon a successor
within [***] after the Principal Investigator ceases his or her involvement in
the SOW, the SOW may be terminated by Sponsor.

 

1.3            Compensation. Sponsor will provide the financial support for the
Research as detailed in the Budgets set forth in the applicable SOWs. If, at any
time, a Party has reason to believe that the cost of any SOW will exceed the
amount set forth in the applicable Budget, such Party will notify the other
Party, giving a revised budget for completion of the SOW.

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

1.4            By entering into this Agreement, the Parties specifically intend
to comply with all applicable laws, rules and regulations as they may be amended
from time to time, including but not limited to (i) the federal anti-kickback
statute (42 U.S.C. 1320a-7(b)) and the related safe harbor regulations and
(ii) the limitation on certain physician referrals, also referred to as the
“Stark Law” (42 U.S.C. 1395nn). Accordingly, no part of any consideration paid
hereunder is a prohibited payment for the recommending or arranging for the
referral of business of the ordering of items or services; nor are the payments
intended to induce illegal referrals of business. If as a result of a change in
law or otherwise this Agreement is reasonably determined by legal counsel of a
Party to violate, or present an unacceptable risk of violating, any federal,
state, or local laws, rules, or regulations, the Parties agree to negotiate in
good faith revisions to any provision which is in, or which presents an
unacceptable risk of, violation. The Parties acknowledge that rights of MSK may
be subject to statutory rights of agencies of the United States government under
terms of 35 USC§§200-212 or other statutes, or rights of other funding agencies

 

2.ANIMAL STUDIES

 

2.1.Should warm-blooded animals be used in the Research, MSK will comply with
the applicable portions of the Animal Welfare Act (P.L. 99-158) and will follow
the guidelines prescribed in the Public Health Services Policy on Humane Care
and Use of Laboratory Animals.

 

2.2.MSK’s Animal Care and Use program does not conduct studies subject to the
FDA Good Laboratory Practice (GLP) regulations. As a result, nonclinical studies
conducted at MSK are not GLP studies. Since MSK does not incorporate GLP into
its standard animal care, results obtained from animal studies at MSK cannot be
described as GLP compliant and should not be so described in applications to the
FDA or in other documents.

 

3.CONFIDENTIALITY

 

3.1.Confidential Information. During the Term, one Party (the “Disclosing
Party”) may provide proprietary or confidential information necessary to conduct
the Research to the other Party (the “Receiving Party”). Accordingly,
“Confidential Information” is: (i) data and other information that is disclosed
by the Disclosing Party to the Receiving Party under this Agreement during the
Term and which relates to the Research, regardless of whether the information is
disclosed in writing, orally, graphically, electronically, or in any other
manner, and (ii) any information that is expressly marked or designated in
writing as confidential and proprietary by the Disclosing Party. The Receiving
Party acknowledges and agrees that the Disclosing Party reserves all rights in
and to the Disclosing Party’s Confidential Information. This Agreement shall not
constitute a license, assignment, or any other rights, express or implied, to
the Disclosing Party’s Confidential Information, except as expressly provided in
this Agreement. Confidential Information does not include, and each Party has no
obligation with respect to, any information which, as evidenced by written
records: (i) is already known to it; (ii) is or becomes publicly known through
lawful means in no violation of this Agreement by the Receiving Party; (iii) is
received from a third party, not bound by a duty of confidentiality, without
restriction and without breach of this Agreement; (iv) is independently
developed by the Receiving Party without use of the Disclosing Party’s
Confidential Information; or (v) is approved for release by written
authorization of the Disclosing Party.

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

3.2.Confidential Obligation. All Confidential Information disclosed under this
Agreement will be held in confidence by the Receiving Party, for the duration of
the SOW under which the Confidential Information was disclosed and for five
(5) years following such SOW’s termination or expiration. The Receiving Party
shall maintain the confidentiality of the Disclosing Party’s Confidential
Information with at least the same degree of care as it maintains the
confidentiality of its own confidential information, and in any event, not less
than a reasonable standard of care. Upon the Disclosing Party’s request, the
Receiving Party shall promptly return to the Disclosing Party or destroy all
copies of the Disclosing Party’s Confidential Information; provided, however,
that the Receiving Party: (i) may retain a single copy of the Disclosing Party’s
Confidential Information for the sole purpose of ascertaining its ongoing rights
and responsibilities in respect of such information; and (ii) shall not be
required to destroy any computer files stored securely by the Receiving Party or
its Affiliates that are: (x) created during automatic system back up; or
(y) retained for legal purposes by the Receiving Party or its Affiliates.

 

3.3.Covenants of Non-Use and Non-Disclosure. The Receiving Party may only use,
copy and make extracts of the Disclosing Party’s Confidential Information in
connection with and in furtherance of the Research. The Receiving Party shall
not use the Disclosing Party’s Confidential Information for any other purpose
without the prior written permission of the Disclosing Party. Except as provided
below, the Receiving Party shall not disclose any of the Disclosing Party’s
Confidential Information to any third Party without the prior written permission
of the Disclosing Party.

 

3.3.1.The Receiving Party may disclose the Disclosing Party’s Confidential
Information to the Receiving Party’s Affiliates and the directors, officers,
employees, contractors, and consultants of the Receiving Party and its
Affiliates who have a need to know the Confidential Information and only in
connection with and in the furtherance of the Research, after advising each of
the obligations under this Agreement, and who are bound by obligations of
confidentiality substantially similar to those in this Agreement. The Receiving
Party shall be liable to the Disclosing Party for any breach by the Receiving
Party’s directors, officers, employees, contractors, consultants, and its
Affiliates.

 

3.3.2.If the Receiving Party is required by applicable law, judicial order or
governmental regulation, then the Receiving Party will be permitted to disclose
(and the Receiving Party shall not be required to destroy) any of the Disclosing
Party’s Confidential Information that is required to be disclosed by a
governmental authority or applicable law in connection with a legal or
administrative proceeding (including in connection with any regulatory approval
process), provided that the Receiving Party: (i) notifies the Disclosing Party
of any such disclosure requirement as soon as practicable; (ii) reasonably
cooperate with the Disclosing Party (at the Disclosing Party’s cost) if the
Disclosing Party seeks a protective order or other remedy in respect of any such
disclosure and (iii) furnishes only that portion of the Confidential Information
which the Receiving Party is legally required to disclose.

 

3.4.Equitable Relief. Each Party acknowledges that disclosure or improper use of
the Confidential Information might cause the other Party immediate and
irreparable harm. Without limiting the following, each Party agrees that the
other Party will be entitled to seek equitable relief in addition to any other
remedies available.

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

3.5.Privacy. MSK will make all attempts to ensure that any information revealing
a patient’s identity attached to patient samples or results from the Research
are removed (“PHI”). Should Sponsor be exposed to PHI despite MSK's effort to
de-identify any such information, Sponsor agrees to use best faith efforts to
delete such PHI and further agrees that there shall be no time limit on the
Parties' obligation to maintain the confidentiality of PHI, including
information whose identifiers may be ascertained by the exercise of reasonable
effort through investigation. PHI shall be protected in compliance with all
applicable regulations, rules and statutes including the Health Insurance
Portability and Accountability Act of 1996 and regulations, laws and guidelines
related thereto. Sponsor agrees to refrain from publishing or disclosing any
part of such confidential PHI for any purpose. PHI must be maintained in
confidence indefinitely. Sponsor shall require that its personnel respect the
confidential nature of all medical information relating to MSK patients. Sponsor
shall ensure that its personnel have been informed of, and shall comply with all
applicable laws, rules, and regulations governing confidentiality, disclosure,
and re-disclosure requirements of federal, state, and local laws, rules and
regulations, and the standards of The Joint Commission, including but not
limited to those provisions concerning HIV, genetic testing, alcohol or drug
abuse, and mental health.

 

4.RESULTS, REPORTS, & PUBLICATION.

 

4.1.“Results” means data and information generated from the performance of the
Research during the term of this Agreement. Results expressly exclude
Inventions. For each SOW, MSK will provide the Sponsor with a final report
within [***] of the completion of the study and any periodic progress reports
specified in the applicable SOW (“Reports”). MSK owns all Results and Reports
arising from the Research under this Agreement. Subject to Section 3
(Confidentiality), Section 5 (Intellectual Property) and Section 6 (Option), the
Sponsor shall have the right to use the Results disclosed to Sponsor in Reports
for its research use and solely to the extent such use does not jeopardize MSK’s
publication or intellectual property rights.

 

4.2.Publication. MSK is free to publish the Results. MSK will submit for review
a copy of the proposed publication (including abstracts, or presentation to a
journal, editor, meeting, seminar or other third party) resulting from the
Research to Sponsor at least [***] prior to submission for publication or
presentation. If no response is received from Sponsor within those [***], it may
be conclusively presumed that the publication may proceed without delay. Such
delay will not, however, be imposed on the filing of any student thesis or
dissertation.

 

4.2.1.If Sponsor determines such proposed publication contains Sponsor’s
Confidential Information, it shall notify MSK within such [***] review period
and MSK shall delete such Sponsor Confidential Information before proceeding
with its planned publication. Upon MSK’s request, Sponsor and MSK shall work in
good faith to develop substitute language that is scientifically comparable but
does not disclose Sponsor’s Confidential Information. For the purpose of this
provision only, the term Confidential Information shall not include the Research
data, results, materials, or description of the Research methodology necessary
for a meaningful publication, which may otherwise come within the definition of
Confidential Information contained in Section 3 (Confidentiality).

 

4.2.2.If Sponsor determines and requests that the proposed publication or
presentation contains patentable subject matter, MSK will delay the publication
or presentation for a period of time not to exceed [***] to allow the filing of
appropriate patent applications relating to such subject matter.

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

4.2.3.Any proposed publication disclosed to Sponsor hereunder is MSK’s
Confidential Information. Sponsor shall hold such disclosure on a confidential
basis and shall not disclose the information to any third party, or use the
information, without the prior written consent of MSK.

 

4.3.Copyrights. Title to any copyright or copyrightable material first produced
or composed in the performance of the Research will remain with, or be assigned
to, MSK. Such copyright shall not impede Sponsor’s ability to use the Research
Results under Section 4.1.

 

5.INTELLECTUAL PROPERTY.

 

5.1.“Invention” means any invention that is within the scope of the Research and
is first conceived and reduced to practice during the performance of the
Research funded under this Agreement that is or may be patentable or otherwise
protectable under Title 35 of the United States Code. Ownership of an Invention
shall track inventorship, and inventorship of Inventions shall be determined
according to United States patent law. Sponsor owns the entire right, title and
interest in and to all Inventions solely developed by Sponsor personnel
(“Sponsor Invention”). An Invention that is jointly developed by MSK and Sponsor
personnel will be jointly owned (“Joint Invention”). MSK owns the entire right,
title, and interest in and to all Inventions solely developed by MSK personnel
(“MSK Invention”).

 

5.1.1Invention Option. MSK grants Sponsor the first option to negotiate an
exclusive or non-exclusive commercial license to MSK Inventions and the first
option to negotiate an exclusive license to MSK’s rights in Joint Inventions.

 

5.1.2Internal Use License. The Sponsor will be entitled to a non-exclusive, non-
commercial, non-transferable, royalty-free license for all Project Inventions
for the Sponsor’s internal, non-commercial research purposes only.

 

5.2.Other Intellectual Property. Nothing contained in this Agreement shall
affect, either directly or by implication, estoppel, or otherwise, the
pre-existing rights of either Party in intellectual property developed prior to
the Effective Date of this Agreement, or intellectual property developed outside
of this Agreement. All such intellectual property shall remain the property of
its owner and the option granted to Sponsor in this Agreement shall not apply to
such intellectual property.

 

6.OPTION.

 

6.1.Disclosure. Under MSK policy, inventions and discoveries which result from
research or other activities carried out at MSK or with the substantial aid of
its facilities or funds administered by it, are disclosed to MSK and are the
property of MSK. If an Invention is disclosed to MSK and MSK believes that it
may be amenable to patenting and/or licensing, the MSK Office of Technology
Development, in accordance with MSK policies and practices, will promptly notify
the Sponsor, thereby creating a "Disclosure". Sponsor shall hold the Disclosure
on a confidential basis and shall not disclose the information to any third
party, or use the information, without the prior written consent of MSK. Sponsor
shall disclose to MSK any Joint Inventions.

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

6.2.Option Period. The options granted in §5.1.1 (Invention Option) begin on the
date the Sponsor receives the relevant Disclosure and ends [***] from that date
(the “Option Period”).

 

6.3.Negotiation Period. If Sponsor elects to exercise the option, Sponsor will
provide MSK written notice of said election (the “Notice”). Upon receipt of the
Notice by MSK, the Parties will endeavor to negotiate in good faith, an
acceptable license agreement within [***] (the “Negotiation Period”). Licenses
elected and negotiated by Sponsor are effective as of the date the Parties sign
a separate license agreement, which will contain indemnity, insurance, and
no-warranty provisions, in addition to other customary terms and conditions that
are based on standards current in the industry. If the Negotiation Period
expires and a license agreement has not been negotiated, MSK shall retain all
its rights in its Inventions.

 

7.PATENT PROSECUTION. MSK shall control the preparation and prosecution of all
patent applications and the maintenance of all patents related to MSK Inventions
and Joint Inventions. Sponsor shall, within [***] upon receipt of the
Disclosure, determine whether to exercise its Option and request MSK to file and
prosecute any patent application, domestic or foreign, on the Invention
described in the Disclosure.

 

7.1.If Sponsor requests MSK to file and prosecute such patent applications,
Sponsor shall bear all costs incurred in connection with the preparation,
filing, prosecution and maintenance of U.S. and foreign applications directed to
said MSK Invention or Joint Invention, and the cost of any activities
investigating patentability. MSK shall keep Sponsor advised as to all
developments with regard to said application(s) and shall promptly provide to
Sponsor copies of all documents received and/or filed in connection with the
filing, prosecution or maintenance thereof in reasonable time, subject to
statutory deadlines.

 

7.1.1.Sponsor may elect to discontinue its financial support of such prosecution
and/or maintenance, provided Sponsor notifies MSK in writing of such decision to
discontinue reasonably in advance of MSK’s need to respond to any statutory
deadlines.

 

7.1.2.If Sponsor elects to discontinue the financial support of such prosecution
and/or maintenance, MSK may proceed with such preparation and prosecution at its
own cost and expense and Sponsor thereby waives and gives up any right it may
have under this Agreement to license the related MSK Invention or Joint
Invention. With regard to a Joint Invention, should the Sponsor subsequently
use, license or sublicense any Joint Invention for economic gain, Sponsor shall
reimburse all fees and expenses incurred by MSK in connection with the patent or
other intellectual property protection which applies to such use, license or
sublicense.

 

8.TERM AND TERMINATION.

 

8.1.Term. This Agreement commences on the Effective Date and continues until the
earlier of:

 

(i)            the completion of all the SOWs under the Research; or (ii) five
(5) years from the Effective Date (“Term”). Sponsor and MSK will have the option
to extend this Agreement for a specified period of time, either with or without
further compensation, by the mutual written consent of duly authorized
representatives of MSK and Sponsor. The term of each SOW shall be as set forth
therein.

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

8.2.Termination. Either Party may terminate this Agreement, or any individual
SOW, for any reason following [***] advance written notice In the event of such
early termination, Sponsor will reimburse MSK for all expenses incurred up to
the date ot termination, including, but not limited to, all non-cancelable
obligations, and shall pro-rate financial support due based upon actual work
performed and expenses committed pursuant to the applicable SOWs. Termination of
the Agreement shall effectuate the termination of all then-active SOWs.

 

8.3.Survival. In the event of termination of this Agreement, the provisions of
Sections 3 (Confidentiality), 4 (Results, Reports & Publication), 5
(Intellectual Property), 7 (Patent Prosecution) 8 (Term and Termination), 9
(Indemnification), 10 (Disclaimer and Warranties/Limitation of Liabilities), 11
(Use of Name) and 14 (Miscellaneous) will remain in effect, as well as any other
provisions of this Agreement, as are necessary to effect the purposes of this
Agreement.

 

9.INDEMNIFICATION. The Sponsor will defend, indemnify and hold MSK, the MSK
Investigator and any of MSK’s employees, trustees, officers, Affiliates and
agents, harmless from any claim, suit, loss, cost, damage, liability or expense
arising out of Sponsor’s (including Sponsor’s employees, Affiliates,
contractors, licensees or agents) performance or actions under this Agreement,
the Sponsor’s use of any information, results, or deliverables, MSK’s use of
Sponsor’s resources for the purposes provided by Sponsor, and/or claims by or
relating to Sponsor’s staff. Such defense will be conducted by attorneys
reasonably acceptable to both Parties. Sponsor may not settle any claims
admitting MSK’s fault without MSK’s express prior written approval.

 

10.DISCLAIMER OF WARRANTIES/LIABILITY LIMITATION. ANY RESULTS, REPORTS,
MATERIALS, INVENTIONS, TECHNOLOGIES, INTELLECTUAL PROPERTY OR OTHER PROPERTY OR
RIGHTS GRANTED, GRANTED ACCESS TO, OR PROVIDED BY MSK PURSUANT TO THIS AGREEMENT
ARE ON AN “AS IS” BASIS. MSK MAKES NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AS TO ANY MATTER INCLUDING, BUT NOT LIMITED TO, WARRANTY OF FITNESS FOR
PARTICULAR PURPOSE, MERCHANTABILITY, EXCLUSIVITY OR TO FREEDOM FROM INTELLECTUAL
PROPERTY INFRINGEMENT. MSK IS NOT LIABLE TO SPONSOR FOR INDIRECT, SPECIAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES SUCH AS LOSS OF PROFITS OR INABILITY TO USE
SAID INTELLECTUAL PROPERTY OR ANY APPLICATIONS AND DERIVATIONS THEREOF. SPONSOR
AGREES THAT IT WILL NOT MAKE ANY WARRANTY ON BEHALF OF MSK, EXPRESS OR IMPLIED,
TO ANY PERSON.

 

11.USE OF NAME. Neither Party will, without the prior written consent of the
other Party, use in any advertising, publicity, or otherwise, the name,
trademark, logo, symbol, other image of the Party, or any variation thereof, or
that of the Party’s employees, agents, related schools, departments, or
Affiliates.

 

12.INSURANCE. Sponsor will maintain insurance in type and amount sufficient to
satisfy its obligations under this Agreement.

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

13.NOTICES. Any notice or communication required or permitted to be given to a
Party under this Agreement will be made in writing and sent by registered or
certified mail or by a nationally recognized overnight courier service. Notices
under the preceding sentence will be deemed given on the date of receipt.

 

If to MSK   If to Sponsor

Memorial Sloan Kettering Cancer Center





 

Y-mAbs Therapeutics, Inc.





Attn: Eric Cottington, Ph.D.   230 Park Avenue, Suite 3350New   Senior Vice
President,   York, NY 10169   Research and Technology   Attn: Thomas Gad  
Management     1275 York Avenue, Box 524
New York, NY 10065           with a copy to:   with a copy to:

Office of Technology Development

    Attn: Shilpi Banerjee, Esq., Ph.D.       Chief Intellectual Property Counsel
& Associate General Counsel     1275 York Avenue, Box 524
New York, N.Y. 10065    

 

A Party may change its contact information immediately upon written notice to
the other Party given in the manner provided in this Section 13.

 

14.MISCELLANEOUS

 

14.1.Tax Exempt Status. MSK is a nonprofit 501(c)(3) corporation. Sponsor agrees
that if this Agreement is subject to taxation by any governmental authority,
Sponsor will pay these taxes in full. MSK will have no liability for the payment
of any taxes.

 

14.2.Governing Law and Venue. The Parties expressly agree that this Agreement
and the enforcement of the rights and obligations hereunder shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to its provisions concerning the applicability of the laws of other
jurisdictions. Any and all claims arising out of, relating to or in connection
with this Agreement, or the relationship between the Parties hereto, shall be
subject to the exclusive jurisdiction of and venue in the federal and state
courts within New York and each Party hereby consents to the exclusive
jurisdiction and venue of these courts, without regard to any conflicts of law
principles. Each Party agrees that all claims and matters may be heard and
determined in any such court and each Party waives any right to object to such
action on venue, forum non conveniens, or similar grounds.

 

14.3.Headings. The captions or headings in this Agreement do not form part of
this Agreement, but are included solely for convenience.

 

14.4.Affiliates. “Affiliates” as used in this Agreement, means any person, firm,
corporation or other entity controlling, controlled by, or under common control
with a Party hereto. The term "control" wherever used throughout this Agreement
shall mean ownership, directly or indirectly, of more than fifty percent (50%)
of the equity capital or the ability to effect the election of a majority of the
directors. With regard to MSK, “Affiliates” shall include: Memorial Sloan
Kettering Cancer Center, Sloan Kettering Institute for Cancer Research, and
Memorial Hospital for Cancer and Allied Diseases.

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

14.5.Waiver, Amendment. No waiver, amendment or modification of this Agreement
will be effective unless in writing and signed by both Parties.

 

14.6.Assignment. Neither Party may assign this Agreement or any of its
obligations hereunder without the prior written consent of the other Party;
provided, however, Sponsor may assign this Agreement without MSK’s consent in
connection with the transfer or sale of all or substantially all of the business
of Sponsor to which this Agreement relates, whether by merger, sale of stock,
sale of assets or otherwise. In the event of such assignment, Sponsor shall
promptly provide written notice thereof. No assignment shall relieve either
Party of the performance of any accrued obligation that such Party may then have
under this Agreement. This Agreement will be binding on and inure to the benefit
of any successors or permitted assigns of either Party.

 

14.7.Risk; Severability. In the event that the performance of any covenant,
condition or provision of this Agreement should jeopardize MSK’s status with
regard to (i) licensure, (ii) participation in Medicare or Medicaid programs,
(iii) full accreditation by The Joint Commission; or (iv) tax exempt status or
the tax exempt status of any financing, this Agreement shall be renegotiated so
as to eliminate the violation or non-complying aspects hereof, but without
altering all other material rights and obligations of the Parties hereunder that
reasonably can be given effect. If the Parties cannot promptly agree on the
renegotiated provisions, either Party may terminate upon [***] written notice to
the other Party. If any term or condition of this Agreement is contrary to
applicable law, such term or condition will not apply and will not invalidate
any other part of this Agreement. However, if its deletion materially and
adversely changes the position of either of the Parties, the affected Party may
terminate this Agreement by giving [***] written notice.

 

14.8.No Agency. Neither Party is agent, servant, employee, legal representative,
partner or joint venturer of the other. Nothing herein will be deemed or
construed as creating a joint venture or partnership between the Parties and
neither Party has the power or authority to bind or commit the other.

 

14.9.No Third Party Beneficiaries. This Agreement does not create any rights, or
rights of enforcement, in third parties.

 

14.10.Independent Developments. Nothing contained in this Agreement will prevent
either Sponsor or MSK from entering into research projects with third parties
which are similar to the Research herein, or from independently developing
(either through third parties or through the use of its own personnel), or from
acquiring from third parties, technologies or products which are similar to and
competitive with Inventions resulting from the Research. Further, nothing herein
will be construed to grant either Party any rights in any such independently
developed technologies or products so developed or acquired as described in this
section or any rights to the revenues or any portion thereof derived by the
other from the use, sale, lease, license or other disposal of any such
technologies or products. Furthermore, nothing herein will preclude either Party
from transferring any such technologies or products to others including to users
of the Inventions resulting from the Research.

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

14.11.Export Controls. Each Party acknowledges that any information or materials
provided by the other under this Agreement may be subject to U.S. export laws
and regulations, including the International Traffic in Arms (ITAR) Regulations
(22 CFR Chapter I, Subchapter M, Parts 120-130), Export Administration
Regulations (EAR) (15 CFR Chapter VII, Subchapter C, Parts 730-774), Office of
Foreign Assets Control (OFAC) Regulations (31 CFR, Subtitle B, Chapter V), and
Assistance to Foreign Atomic Energy Activities (10 CFR Part 810); each Party
agrees to comply with all such laws. Because MSK is an academic institution and
has many faculty, staff, students, and visitors who are foreign persons, MSK
intends to conduct the Research as fundamental research under the export
regulations, such that the results generated by MSK qualify as "public domain"
under ITAR Parts 120.10 and 120.11 or "publicly available” under EAR Parts
734.3(b)(3) and 734.8(a,b). Sponsor will not knowingly disclose, and will use
commercially reasonable efforts to prevent disclosure to MSK of any information
subject to export controls under the ITAR’s United States Munitions List (USML,
22 CFR Part 121), the EAR’s Commerce Control List (CCL, 15 CFR Part 774 and
Supplements), or 10 CFR Part 810 Restricted Data or Sensitive Nuclear
Technology. If for purposes of the Research, Sponsor intends to disclose
export-controlled information to MSK, Sponsor will not disclose such information
to MSK unless and until a plan for transfer, use, dissemination and control of
the information has been approved by MSK. If Sponsor learns of an export control
classification by the U.S. or any other government during the course of the
Research, Sponsor shall inform MSK of such promptly. In the event Sponsor
inadvertently (i) discloses export controlled information or (ii) breaches this
Section 14.11, deadlines contemplated by the Research will be adjusted based on
the time it takes to address the disclosure. The Sponsor represents and agrees
that it shall not export from the U.S. directly or indirectly, or transfer to a
non-U.S. Person located in the U.S., any technical information (or the direct
product thereof) furnished to the Sponsor either directly or indirectly by MSK
without first complying with all requirements of all relevant U.S. export
regulations, including any government license requirements, if applicable.
Sponsor agrees to indemnify, defend and hold harmless MSK, its officers, agents
and employees from all liability involving the violation of such export
regulations, either directly or indirectly by the Sponsor. Sponsor acknowledges
it may be subject to criminal liability under U.S. laws for the Sponsor’s
failure to obtain any required export licenses.

 

14.12.Force Majeure. Each of the Parties will be excused from performance of
this Agreement only to the extent that performance is prevented by conditions
beyond the reasonable control of the Party affected. The Parties will, however,
use their best efforts to avoid or cure such conditions. The Party claiming such
conditions as an excuse for delaying performance will give prompt written notice
of the conditions, and its intent to delay performance, to the other Party and
will resume its performance as soon as performance is possible.

 

14.13.Entire Agreement. This Agreement embodies the entire agreement of the
Parties and supersedes all prior agreements between the Parties with respect to
the subject matter.

 

14.14.Counterparts. This Agreement may be executed by one or more counterparts
by the Parties by signature of a person having authority to bind the Party, each
of which when executed and delivered by facsimile, electronic transmission or by
mail delivery, will be an original and all of which will constitute but one and
the same Agreement. The Parties agree to the use of electronic signatures, and
agree to being subject to the provisions of the U.S. E-SIGN Act (i.e., the
Electronic Signatures in Global and National Commerce Act (enacted June 30,
2000, and codified at 15 U.S.C. § 7001 et seq)).

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, the authorized representatives of the Parties have executed
this Agreement, effective as of the date of the last signature below:

 

SPONSOR  

MEMORIAL SLOAN KETTERING

CANCER CENTER

 

By: /s/ Thomas Gad   By: /s/ Eric Cottingham Name: Thomas Gad   Name: Eric
Cottington, Ph.D. Title: Chairman, President   Title:

Senior Vice President

Research & Technology Management

Date: Oct 7, 2020     Date: Sep 29, 2020  

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT A

 

[***]

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT A-1

 

[***]

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Appendix A

 

[***]

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed

 

EXHIBIT A-2

 

[***]

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed

 

Appendix A

 

[***]

 



 

 

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed

 

Appendix B

[***]

 



 

